OPINION — AG — A RURAL WATER DISTRICT MAY BECOME THE BENEFICIARY OF A TRUST FOR THE FURTHERANCE OF PUBLIC FUNCTIONS SET OUT IN YOUR QUESTION, SINCE RURAL WATER DISTRICT FUNCTIONS INCLUDE THE CONSTRUCTION, OPERATION, AND MAINTENANCE OF SEWAGE DISPOSAL FACILITIES TO SERVE THE WATER USERS OF THE DISTRICT AND THE DISTRICT IS AN AGENCY OF THE STATE OF OKLAHOMA FOR THE PURPOSES SET OUT IN THE ACT. CITE: 82 O.S. 1965 Supp., 1306 [82-1306], 60 O.S. 1961 176 [60-176], 82 O.S. 1965 Supp., 1309 [82-1309] (ROBERT MCCHESNEY)